Citation Nr: 0004791	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,020.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1993 decision of the RO's 
Committee on Waivers and Compromises which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $3,020.  In 
January 1996 and March 1997, the Board remanded the case to 
the RO for additional development of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective from June 1985, based on earned income; in award 
letters dated in November 1985, March 1986, February 1987, 
December 1989, April 1990, and December 1990, he was notified 
that his pension benefits were based on countable annual 
income and that it was his duty to inform the VA of any 
income changes.  

3.  In Improved Pension Eligibility Verification Reports 
submitted in October 1989, November 1990, and October 1991, 
the veteran reported that his sole income was monthly Social 
Security benefits.  

4.  By letter in October 1992, the RO notified the veteran 
that his pension benefits were terminated, effective February 
1, 1989, on the basis of unreported retirement income that 
caused his annual countable income to exceed the maximum 
limit.  

5.  In a March 1993 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$3,020.  

6.  For the period of February 1, 1989 through September 
1992, the veteran was paid $3,020 in improved pension 
benefits when he was due $0, thus creating a $3,020 
overpayment.

7.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits by virtue of his 
failure to report the entire amount of his income in a timely 
manner to VA; fault on the part of VA has not been shown.

8.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.

9.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran is not entitled to monthly 
payments of improved pension.

10.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $3,020 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when, in fact, his actual income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers and Compromises in March 1993 denied the 
veteran's request for waiver of recovery of the $3,020 debt, 
which was created after the RO discovered unreported 
retirement income of the veteran.    

A review of the record shows that by letter in November 1985 
the veteran was awarded improved pension benefits effective 
from June 1995.  The award letter informed the veteran that 
his pension was based on countable annual income from earned 
income.  The letter contained VA Form 21-8768, notifying him 
to immediately report any change in income for him or his 
dependents.  In a subsequent letter in March 1986, the RO 
notified the veteran that his pension award was amended 
effective from June 1985.  The RO indicated that the award 
was still based only on earned income and that benefits were 
included for his spouse and children.  Enclosed with this 
letter was VA Form 21-8768, again reminding the veteran to 
promptly report income changes.  In a February 1987 award 
letter, the RO notified the veteran that his pension award 
was amended based on income changes and reminded him to 
report changes in income.  

In an Improved Pension Eligibility Verification Report (EVR) 
received in October 1989, the veteran reported monthly income 
from Social Security of $632 and no unreimbursed medical 
expenses.

By letters in December 1989 and April 1990, the RO notified 
the veteran that his pension award was amended.  The award 
letters informed him that his pension was based on countable 
annual income from Social Security only and indicated the 
following instructions:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.   

The award letters contained VA Form 21-8768, reminding the 
veteran to promptly report income changes.  

In an EVR received in November 1990, the veteran reported 
monthly income from Social Security of $766 and unreimbursed 
medical expenses of $450, for the period of October 1989 
through September 1990.  

By letter in December 1990, the RO notified the veteran that 
his pension award was reduced, effective from December 1989, 
on account of the receipt of a higher amount of Social 
Security reported on an EVR.  The award letter contained VA 
Form 21-8768, reminding the veteran to promptly report income 
changes.  The reduction in pension benefits led to the 
creation of an overpayment in the amount of $924.  The 
veteran requested a waiver of recovery of that overpayment, 
and the RO's Committee on Waivers granted his request in an 
April 1991 decision.  (The Committee's April 1991 decision 
has no bearing on the overpayment at issue.)  

In an EVR received in October 1991, the veteran reported 
monthly income from Social Security of $808 for him and $371 
for his wife, and no unreimbursed medical expenses, for the 
period of October 1990 through September 1991.  

By letter in June 1992, the RO informed the veteran that it 
received his March 18, 1992 certification statement in which 
he verified receipt of $14,352 in retirement income from The 
Henley Group and Continental Bank of Chicago during 1989.  
Based on this information, the RO proposed terminating his 
pension benefits, effective February 1, 1989, on the basis 
that his income now exceeded the 1989 maximum annual pension 
limit of $9,564 for a veteran with two dependents.  The 
veteran was provided an opportunity to submit evidence 
showing that the proposed action should not be taken.  He did 
not reply.  

By letter in October 1992, the RO notified the veteran that 
his benefits were terminated, effective from February 1, 
1989, as previously proposed.  The RO stated that it would 
continue to charge the veteran's account with the 1989 income 
unless evidence was received showing a change in the income.  
The RO informed the veteran that the adjustment resulted in 
an overpayment of benefits which had been paid to him.  

In an EVR received in November 1992, the veteran reported 
monthly income from Social Security of $838 for him and $429 
for his wife, and no unreimbursed medical expenses, for the 
period of October 1991 through September 1992.  

In November 1992, the veteran requested a waiver of recovery 
of the overpayment of benefits, stating that repayment of the 
debt would cause undue financial hardship.  He submitted a 
financial status report in December 1992.  

In a March 1993 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$3,020.  The veteran expressed his disagreement with the 
decision in that same month.  

On his June 1993 substantive appeal, the veteran indicated 
that his wife was ill and they had outstanding medical bills; 
that friends helped them out with loans and food; that vital 
necessities at home broke down, such as the furnace, hot 
water heater, stove and oven, electrical system, washing 
machine, and automobile; that he depended on VA assistance 
for regular medical treatment; and that he had two children 
to support during the period of the overpayment.  

In September 1993, in response to an August 1993 RO request 
for evidence of unreimbursed medical expenses, the veteran 
submitted photocopies of medical reports and bills and 
receipts for home repairs.  The medical reports dated from 
1991 to 1993 concerned the veteran's wife's illness.  The 
medical bills reflected that the veteran paid $122 for the 
period of October 1988 through September 1989 and $389.30 for 
the period of October 1989 through September 1990.  (Many of 
the bills either predated the period of the overpayment or 
did not reflect that the account was paid.)  In a letter, the 
veteran indicated that he also paid in excess of $200 for 
prescription and over-the-counter medications; he did not 
submit receipts to show this nor indicate the dates of such 
claimed payments.  He stated that he also owed several 
thousands of dollars to friends from whom he borrowed during 
emergencies.  

In January 1996, the Board remanded the case to the RO for 
further evidentiary development, to include obtaining 
verification of the veteran's 1989 income amounts and sources 
for inclusion in the record, recalculating the overpayment if 
necessary, and providing the veteran with an opportunity to 
submit a current financial status report.  As to the first of 
these, it was noted that the veteran's March 18, 1992 
certification statement, in which he verified receipt of 
$14,352 in retirement income from The Henley Group and 
Continental Bank of Chicago during 1989, was not of record.  
A photocopy of this statement has now been associated with 
the claims folder.  

By letter in March 1996, the RO requested the veteran to 
supply information concerning his annual income from 1990 to 
1992 and a current financial status report.  The veteran did 
not reply.  

In March 1997, the Board remanded the case to the RO for an 
audit of the veteran's pension account.  

By letter in May 1997, the RO furnished the veteran with an 
audit of his overpayment account, indicating that for the 
period of February 1989 through September 1992 the veteran 
was paid $3,020 and was entitled to $0.  The audit reflected 
that $1,000 had already been recovered in repayment of the 
debt.  

By letter in June 1997, the RO requested the veteran to 
clarify some of the medical expenses he previously submitted 
as bills.  (The RO enclosed copies of these bills to the 
veteran.)  The RO inquired as to whether these bills were 
actually paid by him and as to the date of each payment.  The 
RO requested that the veteran furnish a computer printout 
from his pharmacy reflecting the prescriptions he paid, and 
informed him that receipts for home improvements were not 
considered medical expenses.  The veteran did not reply.  

By letter in September 1997, the RO requested the veteran to 
submit evidence of any unreimbursed medical expenses for the 
period of October 1988 through September 1992, income for the 
period of 1990 to 1992, and a current financial status 
report.  The veteran did not reply.  

In a November 1997 supplemental statement of the case, the RO 
confirmed the decision to deny the veteran's waiver request.  
The RO furnished a more detailed audit of the veteran's 
overpayment account and explained that his claimed medical 
expenses fell below the 5 percent exclusion rate during the 
period of the overpayment for consideration in reducing the 
amount of countable income.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Improved (non-service-connected) pension is a 
benefit payable by VA to veterans of a period of war because 
of disability.  Basic entitlement exists if, among other 
things, the veteran's income is not in excess of the 
applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) 
(1999).  The maximum annual rate is periodically increased 
from year to year.  38 C.F.R. § 3.23(a).  The maximum annual 
rate of improved pension for a veteran with two dependents 
was $9,564 effective in December 1988, $10,014 effective in 
December 1989, $10,556 effective in December 1990, and 
$10,957 effective in December 1991.  Payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  Medical 
expenses in excess of 5 percent of the maximum annual pension 
rate may be excluded from an individual's income for the same 
12-month period to the extent they were unreimbursed.  
38 C.F.R. § 3.272(g)(1)(iii).  

A review of the record shows that the veteran was paid 
improved pension benefits from February 1, 1989 through 
September 1992 on the basis of Social Security income, when 
in fact he also received $14,352 in retirement income from 
The Henley Group and Continental Bank of Chicago during that 
period, as verified by him in a March 18, 1992 statement.  On 
the basis of his verification of the additional income in 
1989 that he had previously failed to report, the RO 
terminated his pension award which created an overpayment of 
$3,020.  

The evidence shows that beginning in 1989 the veteran's 
income amounted to $14,352 annually in retirement benefits 
and $9,108 annually in Social Security benefits.  The 
veteran's countable annual income clearly exceeded the 
maximum limit beginning in 1989.  Although he provided 
evidence of unreimbursed medical expenses of $122 for the 
period of October 1988 through September 1989 and $389.30 for 
the period of October 1989 through September 1990, these 
expenses did not exceed 5 percent of the maximum annual 
pension rate during those periods in order to reduce the 
amount of countable annual income below the maximum limit.  
The RO has properly terminated his pension benefits effective 
February 1, 1989, which is in accord with the provisions of 
38 C.F.R. § 3.660, to account for the receipt of the 
previously unreported retirement income.  In short, for the 
period of February 1, 1989 through September 1992, the 
veteran was paid $3,020 in pension benefits when he was 
entitled to $0, thereby creating an overpayment of $3,020.  
The Board concludes the overpayment of pension benefits was 
properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its March 1993 decision determined 
that waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved pension 
benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he failed to report in a timely manner the 
entire amount of his income, specifically retirement benefits 
from The Henley Group and Continental Bank of Chicago, for 
the period in question.  The record shows that the veteran 
was awarded improved pension benefits effective from June 
1985.  He was informed by the RO in a November 1985 letter 
that his award of pension was based on countable annual 
income and that he must immediately report any changes in 
sources and amounts of income.  He was reminded again in 
award letters in March 1986, February 1987, December 1989, 
April 1990, and December 1990 to promptly report income 
changes.  Despite the numerous reminders of his duty to 
report, the veteran failed to inform the RO of the total 
amount of his income in EVRs received in October 1989, 
November 1990, and October 1991.  It was not until after the 
RO conducted an income verification match and the veteran 
verified the receipt of the additional income in 1989 that 
the RO learned of the full extent of his income.  The veteran 
has not provided any explanations for his failure to report 
the additional income for the period in question.  
Consequently, the Board finds that the veteran was at fault 
for the creation of the overpayment of $3,020 because he 
failed to report his income in a timely manner after he had 
been advised of the reporting requirements.  

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to terminate the 
veteran's pension benefits.  It is clear that the veteran's 
actions, or lack of action, caused the overpayment without 
any fault on the part of VA to offset his fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
The most recent information concerning the veteran's assets, 
income, and expenses was submitted in a financial status 
report in December 1992.  He reported a monthly net income of 
$838 from his Social Security.  The veteran related total 
monthly expenses of $919, including $300 for food, $169 for 
utilities and heat, $30 for telephone, $150 for taxes with 
insurance, and $270 for car payment (a monthly payment on an 
installment contract).  He listed assets of $10 cash in the 
bank, $700 in furniture, an automobile, and $33,700 in real 
estate (house).  His monthly expenses exceeded his net 
monthly income by $81.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the veteran unable to provide for 
life's basis necessities.  The financial status report shows 
a $81 a month deficit.  In arriving at this amount, the 
veteran took into account $270 a month that he was paying on 
an installment contract to GMAC for a car loan.  When the 
amount due monthly to his creditor is not considered, the 
veteran's net monthly income actually exceeds his monthly 
expenses by $189.  As the overpayment of pension benefits is 
a valid debt to the government, there is no reason that the 
veteran should not accord the government the same 
consideration that he accords his private creditors.  In view 
of the $189 surplus per month, it has not been shown that 
financial hardship would result upon recovery of the 
overpayment.  

Since the submission of the December 1992 financial status 
report, the veteran has been provided opportunities to submit 
updated reports, but he has not responded.  The veteran's 
statements, to the effect that medical bills have gone unpaid 
and that he owed money to friends from whom he has borrowed, 
have been noted.  Nevertheless, he has not submitted 
objective evidence of such debts to show that recovery of the 
overpayment would cause him undue financial hardship.  It is 
to be emphasized that this does not mean some sacrifice on 
the part of the veteran would not be required in repayment of 
the overpayment of pension benefits; however, absent a 
finding that the ability to provide for life's basic 
necessities would be endangered, it may not be held that 
financial hardship would result.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran is no longer entitled to improved 
pension benefits due to excessive income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the veteran, which he in turn failed 
to rectify, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a result of his 
own fault under these circumstances clearly constitutes 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  To allow him to retain $3,020 when he has not 
shown his entitlement to such benefits would constitute 
unjust enrichment for him.  Recovery of the debt would not 
result in financial hardship for him.  Also, he is not 
entitled to pension benefits, so recovery of the overpayment 
would not defeat the purpose for which the benefits are 
intended.  Lastly, he has not relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  In light of these factors, the Board finds that 
the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the veteran is not for application in this case.



ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $3,020 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

